DETAILED ACTION
	The below examiner’s amendment corrects the examiner’s amendment to claim 6, line 21 in the Notice of Allowance mailed 8/31/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6 – change “the cluster” to “each cluster” in line 21.

/JAMES K MOONEY/Primary Examiner, Art Unit 2654